Citation Nr: 1530136	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, for the period prior to February 11, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for cataract of the right eye.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating in excess of 10 percent for dermatophytosis, tinea pedis, and onychomycosis.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremities.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremities.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremities.  

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremities.  

10.  Entitlement to service connection for a prostate condition.

11.  Entitlement to service connection for cholesterol.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for asthma (claimed as shortness of breath due to Agent Orange exposure).

14.  Entitlement to service connection for a skin rash (claimed as back itch due to Agent Orange exposure).

15.  Entitlement to an effective date earlier than October 26, 2009 for the grants of service connection for diabetes mellitus and secondary complications including  cataract of the right eye, erectile dysfunction, dermatophytosis, tinea pedis, and onychomycosis, and peripheral neuropathy of the bilateral upper and lower extremities.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

17.  Entitlement to service connection for sleep apnea/problems sleeping.

18.  Entitlement to service connection for narcoleptic symptoms.  

REPRESENTATION

Appellant represented by:	LaVan & Neidenberg, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to September 1969, to include service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2006, December 2010, June 2013, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of that hearing is of record.  In May 2013, the Board reopened the claim for service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, on the merits, for further development.  

The issue of entitlement to service connection for a dental disorder for the purposes of entitlement to VA outpatient dental treatment was raised by correspondence received from the Veteran in January 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

With regard to the claim for service connection for a psychiatric disorder, to include PTSD, the Veteran underwent a VA examination in April 2014 in which the VA examiner diagnosed the Veteran with unspecified depressive disorder and unspecified anxiety disorder.  When asked if there were any medical diagnoses relevant to the understanding and management of the mental health disorder, the examiner specifically noted diabetes mellitus.  He further stated that dealing with diabetes and its complications may exacerbate mood symptoms.  The Board notes that the Veteran is service-connected for diabetes mellitus as well as secondary disabilities, to include cataract of the right eye, erectile dysfunction, dermatophytosis, tinea pedis, and onychomycosis, and peripheral neuropathy of his bilateral upper and lower extremities.  

In light of the April 2014 VA examiner's findings, the Board finds that an additional remand is warranted to address the newly raised theory of secondary service connection and obtain an additional VA examination and opinion.  In this regard, the Board notes that service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Also, in a June 2013 rating decision, service connection for sleep apnea/sleeping problems and for narcoleptic symptoms was denied.  In July 2013, the Veteran submitted a timely notice of disagreement to the RO's denial of these issues.  As such, he is entitled to a statement of the case (SOC) addressing them, and the issues must be remanded to allow the RO this opportunity.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997)

Lastly, in his June 2014 substantive appeal (via a VA form 9) pertaining to claims listed #2 through #16 on the preceeding title page,  the Veteran indicated that he would like to appear before a Veterans Law Judge (VLJ) by live videoconference.  Because such hearings before the Board are scheduled by the RO, a remand of issues #2 through #16 is required in this case. 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of what evidence is needed to support his claim for secondary service connection. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should attempt to reconcile all other evidence and opinions of record, to include the April 2014 VA examiner's finding that the Veteran's service-connected diabetes mellitus and its complications may exacerbate mood symptoms.  The VA examiner should provide the following information:

(a) Provide an opinion as to whether any diagnosed psychiatric disorder, to include unspecified depressive disorder and unspecified anxiety disorder, was at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service.  
(b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include unspecified depressive disorder and unspecified anxiety disorder, is proximately due to or caused by the Veteran's service-connected diabetes mellitus or other service-connected disability.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that diagnosed psychiatric disorder, to include unspecified depressive disorder and unspecified anxiety disorder is aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected diabetes mellitus or other service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2014). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to a service-connected disability.  If this benefit remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

4.  The Veteran and his attorney should also be issued an SOC addressing the denial of service connection for sleep apnea/sleeping problems and for narcoleptic symptoms.  The SOC should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b) .  Then, if an appeal has been perfected, this issue should be returned to the Board.

5.  With regard to issues #2 through 16, schedule the Veteran for his requested videoconference hearing before a VLJ at the RO in accordance with his request.  Prior to any scheduled hearing, accord the Veteran's attorney appropriate time to review his claims folder.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination may impact the decision made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

